      Case: 5:16-cv-00298-SL Doc #: 241 Filed: 11/05/18 1 of 1. PageID #: 8855




                          UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


LAUREN KESTERSON,                           )         CASE NO. 5:16-cv-298
                                            )
                                            )
                     PLAINTIFF,             )         JUDGE SARA LIOI
                                            )
vs.                                         )
                                            )         JUDGMENT ENTRY
KENT STATE UNIVERSITY, et al.,              )
                                            )
                                            )
                    DEFENDANTS.             )



       For the reasons set forth in the contemporaneously filed memorandum opinion, the

summary judgment motions of defendants Kent State and Eric Oakley are GRANTED.

Defendant Karen Linder’s motion for summary judgment is GRANTED in part and DENIED

in part, and defendant Karen Linder’s request for qualified immunity on the remaining equal

protection claim is GRANTED. This case is closed.

       IT IS SO ORDERED.


Dated: November 5, 2018
                                           HONORABLE SARA LIOI
                                           UNITED STATES DISTRICT JUDGE
